IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

HERON ACQUISITION CORP.,                  NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED.

v.                                        CASE NO. 1D15-1660

FEDERAL NATIONAL MORTGAGE
ASSOCIATION, CARMEN D.
GODWIN, RAFAEL Q. GODWIN,
THE SAN JULINE CONDOMINIUM
ASSOCIATION, INC., and
UNKNOWN TENANT IN
POSSESSION OF THE SUBJECT
PROPERTY,

     Appellees.
_______________________________/

Opinion filed December 1, 2015.

An appeal from an order of the Circuit Court for Duval County.
L. Haldane Taylor, Judge.

Daniel A. Bushell of Bushell Appellate Law, P.A., Fort Lauderdale, for Appellant.

William David Newman, Jr., of Choice Legal Group, P.A., for Appellees.




PER CURIAM.

      Consistent with the appellee’s proper concession of error, the final judgment

in this matter is hereby REVERSED. The trial court is directed to enter final
judgment for the defendant. See Pennington v. Ocwen Loan Servicing, LLC, 151
So. 3d 52 (Fla. 1st DCA 2014).

ROBERTS, C.J., SWANSON and MAKAR, JJ., CONCUR.




                                     2